Citation Nr: 1522372	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-27 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

 
THE ISSUES
 
1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  
 
2.  Entitlement to a total disability rating based on individual unemployability due to service connected disorders. 
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1966 to January 1969.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).
 
Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to the issues on appeal.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a February 2015 statement by the representative.
 
The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
For the entire period on appeal, symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.  
 
 
CONCLUSION OF LAW
 
The criteria for an initial rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issue addressed are in order.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, service personnel records, VA treatment records, private treatment records, and VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2 (2014).  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
 
Analysis
 
In a March 2011 rating decision, VA granted entitlement to service connection and assigned a 30 percent rating for PTSD effective August 16, 2010.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is the general rating formula for mental disorders.  
 
Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

The Veteran was afforded a VA examination in December 2010.  The Veteran's subjective complaints during that examination included intrusive thoughts, nightmares, decreased sleep, hypersensitivity, hypervigilance, and hyperarousal, one or more of which he reported that he experienced daily.  The appellant reported occupational limitations that included difficulty with authority figures, being "edgy" with people, and difficulty concentrating.  He reported social limitations that included difficulty trusting people, limited social contacts and intimacy, and having a short temper with significant others.  The examiner described the Veteran as alert and oriented with normal speech and thought processes, a euthymic mood with appropriate affect, very straightforward interaction, and no psychotic signs.  Overall, the December 2010 examiner found the Veteran's PTSD to be chronic and moderate.  The examiner assigned a global assessment of functioning score of 60.
 
The Veteran was afforded a second VA examination in August 2013.  The August 2013 examiner opined that the Veteran's PTSD caused occupational and social impairment best described as mild or transient.  The examiner described the Veteran's symptoms as depressed mood, anxiety, suspiciousness, panic attacks that occurred no more than weekly, and mild memory loss.  The Veteran reported that he had started sleeping in a separate room from his spouse because he was restless at night but his relationships with his spouse and peers were unchanged.  He reported being concerned with his son's decision to enter the Army.  The appellant also reported occasional social withdrawal, including an inability to relate to others at times and some tension with his spouse.  The most significant change since the December 2010 VA examination was that the Veteran had left his job because his employer required him to travel to Vietnam and he found that these trips exacerbated his PTSD symptoms.  
 
There is nothing in the record to indicate that the Veteran has ever sought or received treatment for his PTSD. 
 
The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Other than the appellant's statements during the two VA examinations, the only lay statement in the record with regard to the severity of the claimant's PTSD is a September 2013 statement in which he again complained that his flashbacks and nightmares worsened during trips to Vietnam which his former employer required.  
 
Entitlement to an initial rating of 50 percent or higher is not warranted.  Over the course of the period on appeal, the Veteran had neither symptoms nor overall impairment that more nearly approximated the criteria for those higher ratings.  The Veteran complained of occasional social impairment but noted that he had friends, was married, and was in contact with his children and grandchildren.  The appellant admitted that he had no difficulties in his occupation until his employer required him to travel to Vietnam.  The symptoms the August 2013 VA examiner attributed to the Veteran's PTSD most closely approximate the criteria for a rating of 30 percent and no higher.  There is no evidence of symptoms such as at least weekly panic attacks, impaired memory, impaired judgment, or difficulty understanding complex commands.  He has been able to establish effective work and social relationships.
 
As a final matter, the Board has also considered whether the Veteran's PTSD represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. §  3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.85.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

In sum, the evidence preponderates against the assignment of a higher rating for the Veteran's PTSD.  In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. §  5107(b).
 
 
ORDER
 
Entitlement to an initial rating higher than 30 percent for PTSD is denied.  
 
 
REMAND
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record.  Accordingly, in light of the representative's February 2015 argument the Board has jurisdiction over this issue.  In the present case, however, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA and adjudicating the claim.
 
Accordingly, the case is REMANDED for the following action:
 
Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The AOJ must complete all appropriate development, to include but not limited to scheduling the Veteran for a social and industrial survey to evaluate his current viability in the job market due to his service connected disorders alone.  (The appellant is service connected for residuals of prostate cancer, posttraumatic stress disorder, a left knee osteochondroma, and erectile dysfunction.)  The AOJ must then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


